 310DECISIONSOF NATIONALLABOR RELATIONS BOARDWestinghouse Electric CorporationandLocal Union1035,InternationalBrotherhood of ElectricalWorkers, AFL-CIO,Petitioner.Case 22-UC-17October 24, 1968DECISION AND ORDER DENYINGPETITION TO CLARIFY CERTIFICATIONBY MEMBERSFANNING, JENKINS,AND ZAGORIAIn a petition for unit clarification, dated May 14,1968, the Petitioner seeks to include as an accretionto its certified unit of salaried manufacturing andrepair department employees all salaried warehouseemployees. On June 6 and 7, 1968, a hearing was heldbeforeHearingOfficer James F. Brady for thepurpose of taking testimony with respect to the issuesraisedby this petition. On June 18, 1968, theRegional Director issued an order transferring thiscase to the National Labor Relations Board. There-after, the parties filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has considered the Hearing Officer'srulingsmade at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed.Upon the entire record in this case, the Boardfinds:The Employer is a Pennsylvania corporation en-gaged throughout the United States in the manu-facture,distribution, and sale of power generatingapparatus. Prior to the original Board certifications,'the Employer maintained two separate facilities inNewark, New Jersey, a manufacturing and repairdepartment on Haynes Avenue, and a warehouse onPlane Street. In 1948 the Employer moved bothdivisions to new facilities at Hillside, New Jersey.At Hillside the manufacturing and repair depart-ment is situated in a building separate from thewarehouse. Its operations are divided into two parts.On the repair side it repairs such apparatus as motors,generators, and transformers On the manufacturing1In 1942(see 39 NLRB 946) the Board certified the Petitioner forthe followingthree units*(1)All the hourlypaid service men in the engineering and servicedepartment at 40 Wall Street,New York City(2)All hourlypaid employees in the manufacturing and repairdepartment at HaynesAvenue, Newark,New Jersey.(3)All salaried employees in the manufacturing and repair depart-ment at HaynesAvenue, Newark, NewJersey.2 It does not warehouse,or in any way handle, the products repairedor manufactured by the manufacturing and repair department3 Petitioner's contentions notwithstanding,the company recordsclearlyshow that employees Dorn(asalariedorderclerk-173 NLRB No. 51side, itmanufactures control boards for electricalpower companies. It has carried on these operationsin essentially the same manner since the early 1930's.From 1942 to the present the Petitioner has repre-sented, in separate units, all the salaried and hourlyemployees in this department.The functions of the Hillside warehouse consist ofshipping, storing, and receiving apparatus.' It hasperformed these same functions since the early 1930'sand in 1942 the handling of consumer products wasadded to its functions. The Petitioner has neverrepresented any of the salaried employees in thewarehouse.The Petitioner seeks the inclusion of the salariedwarehouse employees located at the Hillside ware-house in the certified unit of salaried employees atHillsidemanufacturing and repair department. TheEmployer opposes this and argues,inter alia,that apetitionforunit clarification is not the propermethod for their inclusion. The Board finds merit inthe Employer's argument.It is clear that the first full-time salaried employeecame to work at the Hillside warehouse in 1960.3 Itisalso clear that the Petitioner and the Employerperiodically enter into local supplemental contracts,"augmenting the National Contract, and that in the1961 local supplemental negotiations the Petitionerdid not claim to represent or attempt to bargain forthe classification of salaried warehouse employees. Inview of the entire record, and particularly as thisclassification of employees has separate job functions,separate supervision, and a separate departmentallocationwe find that the salaried warehouse em-ployees cannot be regarded as an accretion to theexisting salaried manufactunng and repair departmentunitWe do not consider a petition for unit clarificationthe proper vehicle for their inclusion.' The correctprocedure to determining the issue of inclusion is apetition pursuant to Section 9(c) of the Act, seekingan election.'We shall therefore deny the Petitioner'spetition.7ORDERIt is hereby ordered that the Petitioner's petitionfor unit clarification be, and it hereby is, denied.correspondence)was moved to the warehouse in August 1960.4 The Board finds that since 1951 all the local supplement contractshave noted that thehourlyemployees in the warehouse have beenincluded with the hourly employees in the manufacturing and repairdepartment by agreement of the parties.5Worthington Corporation,Compressor and EngineDivision, 155NLRB 222, 2276 BeaumtFibers, Inc,153 NLRB 987, 9897 In view of our disposition of this matter,we find it unnecessary topass upon the Employer'scontention that the unit is indefinite andinappropriate for bargaining,and that one of the salaried employees is aconfidential secretary.